Title: From George Washington to Sarah Cary Fairfax, 4 March 1758
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam
Mount Vernon [4 March 1758]

Letters which I have just receivd from the President, and others from Winchester render it necessary for me to set out for Williamsburg tomorrow—If you, or any of the young Ladies have Letters to send, or other Commands that I can execute, I shoud be glad to be honourd with them, and you may depend upon my punctuality—please to accept my Compliments yourself, & offer them to the young Ladies, and believe that I am with great truth & Sincerity Dr Madam Yr most Obedt & Obligd

Go: Washington


Saturday Morng

